Exhibit 10.2.1

 

NETLOGIC MICROSYSTEMS, INC.

STOCK OPTION AGREEMENT

 

NETLOGIC MICROSYSTEMS, INC., a Delaware corporation (the “Company”), has granted
you (the “Optionee”) the option (the “Option”) to purchase shares (the “Shares”)
of common stock of the Company, par value $.01 per share (“Common Stock”), as
set forth in the Notice of Grant of Stock Options which is a part of this Stock
Option Agreement (“Agreement”). The Option has been granted as an incentive to
Optionee’s continued employment or other association with the Company, and in
all respects subject to such continued employment or other association and all
other terms and conditions of this Agreement. By accepting the Option in
accordance with the E*Trade online OptionsLink System you are agreeing that you
and your Spouse or domestic partner are bound by all of the terms of the Stock
Option Agreement with respect to such Option grant.

 

1. Nature of the Option. The Option is intended to be an
[Incentive/Nonstatutory] Option within the meaning of the Company’s 2004 Equity
Incentive Plan (the “Plan”). All capitalized terms used herein and not otherwise
defined shall have the meanings ascribed thereto in the Plan, which provisions
are incorporated into this Agreement by this reference. The Optionee confirms
and acknowledges that the Optionee has received and reviewed copies of the Plan
and the Information Statement, dated [July 23, 2004], with respect to the Plan.

 

2. Option Price. The “Option Price” is set forth in the Notice of Grant of Stock
Options.

 

3. Vesting and Exercise of Option. The Option shall vest and become exercisable
during its term in accordance with the following provisions:

 

(a) Vesting and Right of Exercise.

 

(i) An Option shall vest and become exercisable with respect to one-fourth of
the Shares at the first anniversary of the Vesting Commencement Date and as to
one thirty-sixth of the remaining Shares subject to the Option at the end of
each successive month thereafter until all of the shares subject to the Option
have vested, subject to the Optionee’s Continuous Employment.

 

(ii) In the event of the Optionee’s death, disability or other termination of
employment, the Option shall be exercisable in the manner and to the extent
provided in Section 6.3 of the Plan.

 

(iii) No fraction of a Share shall be purchasable or deliverable upon exercise,
but in the event any adjustment hereunder of the number of Shares covered by the
Option shall cause such number to include a fraction of a Share, such number of
Shares shall be adjusted to the nearest smaller whole number of Shares.

 

(b) Method of Exercise. In order to exercise any portion of this Option which
has vested, the Optionee shall notify the Company in writing of the election to
exercise the Option and



--------------------------------------------------------------------------------

the number of Shares in respect of which the Option is being exercised, by
executing and delivering the Notice of Exercise of Stock Option in the form
attached hereto as Appendix I. The certificate or certificates representing
Shares as to which this Option has been exercised shall be registered in the
name of the Optionee.

 

(c) Restrictions on Exercise. This Option may only be exercised with respect any
portion hereof which has vested in accordance with subsection (a) above. This
Option may not be exercised if the issuance of the Shares upon such exercise or
the method of payment of consideration for such Shares would constitute a
violation of any applicable federal or state securities law or other law or
regulation. Furthermore, the method and manner of payment of the Option Price
will be subject to the rules under Part 221 of Title 12 of the Code of Federal
Regulations as promulgated by the Federal Reserve Board if such rules apply to
the Company at the date of exercise. As a condition to the exercise of this
Option, the Company may require the Optionee to make any representation or
warranty to the Company at the time of exercise of this Option as in the opinion
of legal counsel for the Company may be required by any applicable law or
regulation, including the execution and delivery of an appropriate
representation statement. Accordingly, the stock certificate(s) for the Shares
issued upon exercise of this Option may bear appropriate legends restricting
transfer.

 

4. Non-Transferability of Option. This Option may be exercised during the
lifetime of the Optionee only by the Optionee and may not be transferred in any
manner other than by will or by the laws of descent and distribution. The terms
of this Option shall be binding upon the executors, administrators, heirs and
successors of the Optionee.

 

5. Method of Payment. Payment of the aggregate Option Price shall be by any of
the following, or a combination thereof, at the election of the Optionee:

 

(a) cash;

 

(b) certified or bank cashier’s check; or

 

(c) for as long as there exists a public market for the Common Stock on the date
of exercise, by surrender of shares of the Common Stock in accordance with
Section 7.1(e) of the Plan, provided that if such shares were acquired upon
exercise of an Incentive Option, the Optionee must have first satisfied the
holding period requirements under Section 422(a)(1) of the Code. In this case
payment shall be made as follows:

 

(i) In addition to the execution and delivery of the Notice of Exercise of Stock
Option, Optionee shall deliver to the Secretary of the Company a written notice
which shall set forth the portion of the purchase price the Optionee wishes to
pay with Common Stock and the number of shares of such Common Stock the Optionee
intends to surrender pursuant to the exercise of this Option, which shall be
determined by dividing the aforementioned portion of the purchase price by the
Market Value of the Common Stock for the day on which the notice of exercise is
sent or delivered;

 

(ii) Fractional shares shall be disregarded and the Optionee shall pay in cash
an amount equal to such fraction multiplied by the price determined under
subparagraph (i) above;

 

(iii) The written notice shall be accompanied by a duly endorsed blank stock
power with respect to the number of Shares set forth in the notice, and the
certificate(s) representing said Shares shall be delivered to the Company at its
principal offices within two business days from the date of the notice of
exercise;

 

- 2 -



--------------------------------------------------------------------------------

(iv) The Optionee hereby authorizes and directs the Secretary of the Company to
transfer so many of the Shares represented by such certificate(s) as are
necessary to pay the purchase price in accordance with the provisions herein;
and

 

(v) Notwithstanding any other provision herein, the Optionee shall only be
permitted to pay the purchase price with Shares of the Company’s Common Stock
owned by him as of the exercise date in the manner and within the time periods
allowed under 17 CFR §240.16b-3 promulgated under the Securities Exchange Act of
1934 as such regulation is presently constituted, as it is amended from time to
time, and as it is interpreted now or hereafter by the Securities and Exchange
Commission.

 

In accordance with Section 7.1(e) of the Plan, the Optionee may elect to pay the
exercise price by authorizing a third party to sell Shares subject to the Option
and remit to the Company a sufficient portion of the sale proceeds to pay the
entire exercise price and any tax withholding resulting from such exercise.

 

6. Adjustments Upon Changes in Capitalization. Subject to any required action by
the stockholders of the Company, the number of Shares covered by the Option, and
the per share exercise price of the Option, shall be proportionately adjusted
for certain corporate actions in accordance with and pursuant to Section 8.1 of
the Plan. Such adjustments shall be made by the Committee, whose determination
in that respect shall be final, binding and conclusive. Except as expressly
provided herein, no issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or Option
Price of Shares of Common Stock subject to the Option.

 

7. Term of Option. This Option may not be exercised more than ten (10) years
from the Grant Date set forth in the signature page of this Agreement, and may
be exercised during such term only in accordance with the terms of this
Agreement.

 

8. Not Employment Contract. Nothing in this Agreement shall confer upon the
Optionee any right to continue in the employ of the Company or shall interfere
with or restrict in any way the rights of the Company, which are hereby
expressly reserved, to discharge the Optionee at any time for any reason
whatsoever, with or without cause, subject to the provisions of applicable law.

 

9. Income Tax Withholding.

 

(a) The Optionee authorizes the Company to withhold in accordance with
applicable law from any compensation payable to him or her any taxes required to
be withheld by federal, state or local laws as a result of the exercise of this
Option.

 

(b) Any adverse consequences incurred by an Optionee with respect to the use of
shares of Common Stock to pay any part of the Option Price or of any tax in
connection with the exercise of an Option, including, without limitation, any
adverse tax consequences arising as a result of a disqualifying disposition
within the meaning of Section 422 of the Code shall be the sole responsibility
of the Optionee.

 

- 3 -



--------------------------------------------------------------------------------

10. Adjustments in Acquisitions. [Applicable provision to be designated by
Committee at time of grant.]

 

[In accordance with the provisions of Section 8.2(a) of the Plan, the Option
will Accelerate in full in the event of an Acquisition if the Optionee remains
employed by the Company or one of its Affiliates as of the date of the
Acquisition, which means the closing date thereof, and the Option is not assumed
or replaced by the successor or acquiring entity or the entity in control of
such successor or acquiring entity in accordance with Section 8.2 (referred to
for purposes of this section as the “Acquirer”). Otherwise, the Option will not
Accelerate in the event of an Acquisition. In this regard, if the Optionee is
offered employment or some other compensated continuing role by or on behalf of
the Acquirer, including but not limited to, continuing employment with the
Company, and in connection therewith, the Acquirer offers to assume or replace
the Option, the Option will not Accelerate if the Optionee does not accept the
offer.] OR [Notwithstanding the provision of Section 8.2(a) of the Plan, in the
event of an Acquisition, outstanding options will not vest and become
exercisable except as follows: [specify alternative treatment]

 

Subject to the terms of any other written agreement between the Optionee and the
Company related to the Optionee’s employment by or other association with the
Company and in accordance with Sections 8.1, 8.2, 8.4 and 8.5 of the Plan, the
Committee may, if it so determines in the exercise of its sole discretion, also
make provision for proportionately adjusting the number or class of securities
covered by the Option, as well as the price to be paid therefor, in the event
that the Company effects one or more Acquisitions, corporate separations,
reorganizations, liquidations or other increases or reductions of shares of its
outstanding Common Stock.

 

[To be added to option grants to employees who are executive officers and
members of management who have a director title or are otherwise identified by
the Committee:

 

If, following a Change of Control in which the Option has been assumed by the
successor or acquiring entity as of the date thereof, in the event of the
Optionee’s Involuntary Termination of employment within 24 months after the
effective date of the Change of Control the vesting of the assumed Option shall
be accelerated such that the Option will so vest as of the effective date of
such Involuntary Termination with respect to all Shares that would have become
vested during such 24-month period but for the Change of Control and Involuntary
Termination (assuming the Optionee’s Continuous Employment). An “Involuntary
Termination” is one that occurs by reason of dismissal for any reason other than
Misconduct or of voluntary resignation following: (i) a change in position that
materially reduces the level of the Optionee’s responsibility, (ii) a material
reduction in the Optionee’s base salary, or (iii) relocation by more than 50
miles; provided that (ii) and (iii) will apply only if the Optionee has not
consented to the change or relocation. “Misconduct” shall mean the commission of
any act of fraud, embezzlement or dishonesty by the Optionee, any unauthorized
use or disclosure by such person of confidential information or trade secrets of
the Company (or any Parent or Subsidiary), or any other intentional misconduct
by such person adversely affecting the business affairs of the Company (or any
Parent or Subsidiary) in a material manner. The foregoing definition shall not
be deemed to be inclusive of all the acts or omissions which the Company (or any
Parent or Subsidiary) may consider as grounds for the dismissal or discharge of
the Optionee.]

 

THIS AGREEMENT is binding upon the parties and entered into effective as of the
date set forth in the Notice of Grant of Stock Options.

 

- 4 -



--------------------------------------------------------------------------------

APPENDIX I

 

NETLOGIC MICROSYSTEMS, INC.

 

NOTICE OF EXERCISE OF STOCK OPTION

 

I                                         
                                              (print legibly) hereby elect to
exercise the following stock options(s) granted to me by NETLOGIC MICROSYSTEMS,
INC. (the “Company”) under its 2004 Equity Incentive Plan (the “Plan”). All
shares being purchased are fully vested and exercisable pursuant to Section 3 of
the listed Option Agreement.

 

1.                      Shares at $                  per share (Grant date):
                     )

 

2.                      Shares at $                  per share (Grant date):
                     )

 

3.                      Shares at $                  per share (Grant date):
                     )

 

4.                      Shares at $                  per share (Grant date):
                     )

 

Cash exercise in the amount of $                                         

 

Shares purchased under the Plan should be issued to me as follows:

 

Name:                                         
                                                         

 

If you choose to include your spouse, you must designate below how you wish your
shares to be registered by checking the appropriate box. If we receive no
designation, the shares will be designated as Joint Tenants.

 

             Joint Tenants                                                  
Community Property

 

             Tenants in Common                                      Tenancy by
Entirety

 

Verification by                                         
                                                                      Stock
Administration

 

Certificate to be delivered to (complete item 1 or 2 below)

 

1.

   Employee                     Home Address:   
_____________________________________               
_____________________________________

2.

   (Insert Name of Second Broker)    __________________________________________
     Acct #:    __________________________________________

Contact Name & Number:

   __________________________________________

 

Signature:

 

 

--------------------------------------------------------------------------------

 

Date:                                                                     

 

Social Security No.:                                         

 

- 5 -



--------------------------------------------------------------------------------

[For Company Use Only]

 

As of the date set forth above, the above named person has the vested right to
exercise the number of shares set forth above.

 

Date:                                    
__________________________________________

Amount due Company: $                                 

    

 

NetLogic Microsystems, Inc. Stock Administration

1875 Charleston Road

Mountain View, California 94043

(650) 961-6676

 

- 6 -